Citation Nr: 0434324	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-37 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Whether the veteran has qualifying military service for non-
service-connected disability pension purposes.



WITNESS AT HEARING ON APPEAL

The veteran's daughter



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1948 to March 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision by the RO which denied 
the veteran's claim for non-service-connected disability 
pension benefits.  In December 2004 the veteran's daughter, 
on his behalf and as his power of attorney, testified at a 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  In light of the veteran's health and inability to 
appear at the hearing, his daughter's request to appear and 
present argument on his behalf was granted based on a finding 
of good cause.  See 38 C.F.R. § 20.700(b).  In December 2004, 
the veteran's case was advanced on the Board's docket.


FINDING OF FACT

The veteran did not have active military service during a 
period of war.


CONCLUSION OF LAW

The veteran does not meet the military service requirements 
to be basically eligible for non-service-connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.2, 3.3, 3.6, 3.314 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law authorizes payment of non-service-connected pension 
to a veteran who meets various criteria, including military 
service requirements (other requirements include that the 
veteran be permanently and totally disabled, and meet income 
and net worth limitations).  The present case involves the 
question of whether the veteran meets the military service 
requirements for pension.  A veteran meets the service 
requirements for pension if he/she served in the active 
military, naval or air service (1) for 90 days or more during 
a period of war, (2) during a period of war and was 
discharged or released from such service for a service-
connected disability, (3) for a period of 90-consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.3(a)(3), 
3.314.

Congress has also provided a definition of period of war.  
For VA pension benefit purposes, the term "period of war" 
means the Mexican border period, World War I, World War II, 
the Korean conflict, the Vietnam era, the Persian Gulf War, 
and the period beginning on the date of any future 
declaration of war by the Congress and ending on the date 
prescribed by Presidential proclamation or concurrent 
resolution of the Congress.  See 38 U.S.C.A. § 1501(4).  The 
Korean conflict has been determined to comprise the period 
beginning on June 27, 1950 through January 31, 1955, 
inclusive.  38 C.F.R. § 3.2(e). 

A review of the record reveals that the veteran does not have 
the requisite service necessary for pension benefits as he 
had no wartime active military service.  The veteran's DD 
Form 214 shows that he had active service from January 1948 
to March 1950.  The closest wartime period was the Korean 
war, but that started in June 1950, three months after his 
separation from service.  

Therefore, based strictly on the dates of the veteran's 
military service, although his service was honorable and 
sincerely appreciated, he simply does not qualify under the 
law for non-service-connected pension benefits.  The 
arguments set forth on his behalf by his daughter center on 
the reason(s) the veteran was discharged from service.  The 
reason for the discharge is irrelevant, since the law does 
not provide exceptions to the fact that the military service 
must have occurred during a time of war.  However, to accord 
the veteran every consideration, the Board will consider 
these arguments. 


Received from the veteran in February 2004 was a statement 
(VA Form 21-4138) in which he reported he was discharged by 
the Army prior to his obligated enlistment due to the fact 
that he was an only child and war was imminent.  His DD Form 
214 shows that he enlisted for three years, but was 
discharged in March 1950 pursuant to CG AR 615-365.

The veteran's daughter, on his behalf and holding a power of 
attorney for the veteran, testified at a December 2004 Travel 
Board hearing at the RO.  She contended that the veteran's DD 
Form 214 shows he was discharged for the convenience of the 
government and that this was not his choice.  She claimed 
that the veteran has indicated he would have remained in 
service if the Army would have allowed him to do so.  She 
referred to CG AR 615-365, which was cited on the veteran's 
DD Form 214 as the reason and authority for separation from 
service.  She testified that based on her conversations with 
a gentlemen in College Park, Maryland (presumably at the 
National Archives facility) and other veterans of the Korean 
war that this section of the code was used as a "sweep" 
through enlisted men prior to the war to discharge those who 
they felt would not make it in battle.  She felt that the 
veteran was discharged under this code due to his small size 
and that this was a disability type of discharge.  She also 
claimed that under that code, all discharges executed for the 
convenience of the government would contain a short statement 
indicating the specific cause of the discharge, but that was 
not included on the veteran's form.  She also cited an 
executive order signed by Richard Nixon and codified at 
38 U.S.C.A. § 1171.

At the hearing, the veteran's daughter submitted several 
documents, along with a document waiving RO consideration of 
the evidence.  She submitted a copy of Army Regulation No. 
615-365, dated in 1944, which provided authority to discharge 
enlisted men for the convenience of the Government to accept 
a commission in the armed forces; based upon the enlisted 
man's importance to the national health, safety, or interest; 
for erroneous induction; or for those objecting to service.  
She submitted a copy of Army Regulation No. 615-365, dated in 
1948, which provided the authority to discharge enlisted men 
for the convenience of the Government to accept a commission 
or appointment to reenlist; based upon the enlisted man's 
importance to the national health, safety, or interest; to 
attend school; or for erroneous induction.  

The Board finds that these Army regulations do not provide a 
basis for finding that the veteran served during a period of 
war.  Again, the law does not provide exceptions based on the 
reason for discharge during a non-wartime period.

The veteran's daughter also submitted a copy of 38 U.S.C.A. 
§ 1171 which provides that any regular enlisted member of an 
armed force may be discharged within three months before the 
expiration of the term of his enlistment and that a discharge 
under this section does not affect any right, privilege, or 
benefit that a member would have had if he completed his 
enlistment, except that the member is not entitled to pay and 
allowances for the period that was not served.  This law was 
signed in 1968, and it is not clear that it has retroactive 
effect to service members discharged in 1950, such as the 
veteran in this case.  Regardless, the Board notes that this 
provision, even if found applicable to a claim for VA 
benefits, would not apply because in this case the veteran 
was not discharged within three months of the expiration of 
his term of enlistment.  Rather, the veteran was discharged 
in March 1950 which according to his DD Form 214 was 10 
months before his enlistment obligation (three years) ended 
in January 1951.

The veteran's daughter also submitted a copy of an extract of 
Army orders which discharged the veteran from service 
effective March 30, 1950.

Even assuming that the veteran did not want to be discharged 
and would have completed his enlistment obligation of 3 years 
and served during the Korean war period starting in June 
1950, this did not happen, and his service cannot be 
considered active military service during a period of war to 
satisfy the requirements of 38 U.S.C.A. § 1521.  See 38 
U.S.C.A. § 101(2), (21); 38 C.F.R. § 3.6.  The Board is 
sympathetic to the veteran's situation and to the financial 
concerns of his family; however, it is also bound to decide 
cases according to the laws passed by Congress.  

In light of the foregoing, the Board must conclude that the 
veteran does not have qualifying military service for basic 
eligibility for pension.  The law, not the evidence, is 
determinative of the outcome of this case, and as a matter of 
law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the VCAA was signed into law and VA issued 
regulations implementing the VCAA.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The VCAA provides, among other things, that 
the VA should make reasonable efforts to notify claimants of 
the relevant evidence necessary to substantiate a claim for 
benefits under the laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  

The record reflects that the veteran was not specifically 
notified of the provisions of the VCAA, including the 
evidence necessary to substantiate his claim and the division 
of responsibilities between the VA and the veteran for 
obtaining that evidence in connection with his current 
appeal.  The statement of the case notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reasons his claim was denied.  

In this matter, however, the Board found that the law, and 
not the evidence, in this case is dispositive.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the law, and not the underlying facts or 
development of the facts are dispositive in the matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); DelaCruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).  There is, in this case, no 
further evidence that could possibly substantiate the 
veteran's claim since the dates of his military service, by 
law, do not qualify him for the benefit he is seeking.  
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case. 


ORDER

Having found that the veteran does not meet the military 
service requirements for pension benefits, the appeal is 
denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



